Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000032
                                                        08-APR-2014
                                                        07:46 AM
                           SCWC-13-0000032

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Petitioner/Plaintiff-Appellant,

                                 vs.

       STEVEN ALLEN SMITH, Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000032; CR. NO. 11-1-1804)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
        and Circuit Judge Chan, assigned due to vacancy)

          Petitioner/Plaintiff-Appellant State of Hawaii’s

application for writ of certiorari filed on February 27, 2014, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, April 8, 2014.

James M. Anderson
for petitioner                /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Derrick H.M. Chan